DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first Office Action on the merits for application no. 17/567,922 filed on January 4th, 2022. Claims 1-9 are pending.

Priority
Examiner acknowledges the Applicant’s claim to priority of application JP2021-001353 filed on January 7th, 2021. A certified copy was received on February 14th, 2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 4th, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 1 (line 14), please change the recitation of “output a driving force” to - - output [[a]] the driving force - - as antecedent basis has already been established in claim 1 (lines 8-9).

	Regarding Claim 1 (lines 19-20), please change the recitation of “receive a driving force” to - - receive [[a]] the driving force - - as antecedent basis has already been established in claim 1 (lines 8-9).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimada (JP 2013-72473) cited on the IDS filed January 4th, 2022. See translation provided by Applicant.

Regarding Claim 1, Shimada teaches a differential apparatus, comprising: 
a differential unit (Fig. 1, “differential device” 1) including a differential case (“differential case” 3), 
a differential gear (“pinion” 5) and a pair of output gears (“side gears” 7, 9); and 
a multi-plate clutch (left “multi-plate clutch” 17) including a plurality of outer clutch plates (“outer clutch plates” 15) and a plurality of inner clutch plates (“inner clutch plates” 13), and configured to limit differential movement of the differential unit ([0025] - “multi-plate clutches 17 for limiting the operation of the differential mechanism 11”); 
wherein the plurality of outer clutch plates (15) and the plurality of inner clutch plates (13) are movable in an axial direction (see Fig. 1); 
wherein the differential case (3) is rotatably provided and configured to receive a driving force (via “flange portion” 41); 
wherein the differential gear (5) is supported on the differential case (3) so as to be rotatable on an axis (through “pinion shaft” 31) of the differential gear (5) and is rotatable on an axis (main rotational axis) of the differential case (3); 
wherein the pair of output gears (7, 9) are rotatable relative to each other; 
wherein the pair of output gears (7, 9) respectively mesh with the differential gear (5) and are respectively arranged to output a driving force; 
wherein the differential case (3) includes a case main body (“cover member” 35) and a cover body (“case member” 33) formed to close an opening (between 33 and 35) of the case main body (35); 
wherein the opening (between 33 and 35) of the case main body (35) is formed on a side (left side) of one (7) of the pair of output gears (7, 9); 
wherein the cover body (33) includes a flange portion (41) that is arranged to receive a driving force input to the differential case (3) through the flange portion (41); 
wherein the multi-plate clutch (left 17) is provided exclusively on a side (left side) of the opening (between 33 and 35) of the case main body (35)1; 
wherein the outer clutch plates (15) are engaged (via “engaging portions” 55) with the differential case (3) so that the outer clutch plates (15) are integrally rotatable with the differential case (3); and 
wherein the inner clutch plates (13) are engaged (via “engagement portions” 51) with the one (7) of the pair of the output gears (7, 9) so that the inner clutch plates (13) are integrally rotatable with the one (7) of the pair of the output gears (7, 9).

Regarding Claim 4, Shimada teaches the differential apparatus according to claim 1, 
wherein the outer clutch plates (Fig. 1, 15) are engaged (via fixed connection with case main body 35) with the cover body (33) so as to be integrally rotatable with the cover body (33; see Fig. 1).  

Regarding Claim 5, Shimada teaches the differential apparatus according to claim 1, 
wherein the outer clutch plates (Fig. 1, 15) are engaged (via splined connection 55) with the case main body (35) so as to be integrally rotatable with the case main body (35).  

Regarding Claim 6, Shimada teaches the differential apparatus according to claim 1, 
wherein at least a part of the multi-plate clutch (Fig. 1, left 17) in the axial direction and at least a part of the flange portion (41) in the axial direction overlap with each other in a radial direction (via the axially extending portion of the flange 41).  

Regarding Claim 7, Shimada teaches the differential apparatus according to claim 1, 
wherein a biasing member (Fig. 1, “biasing member” 27) that applies a preload to the multi-plate clutch (left 17) is provided between the differential case (3) and the multi-plate clutch (left 17) in the axial direction (see Fig. 1); and 
wherein the one (7) of the pair of the output gears (7, 9) receives a pressing force of the biasing member (27) to the multi-plate clutch ([0028] - “Further, such multi-plate clutch 17 is given a preload by a biasing member 27”).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 2013-072473), in view of Boden (US 2,037,961).

Regarding Claim 2, Shimada teaches the differential apparatus according to claim 1. 
Shimada does not teach “wherein a gear portion is integrally formed on the flange portion so that the flange portion is arranged to receive input of the driving force to the differential case from the gear portion”.
Boden teaches wherein a gear portion (Fig. 1, “gear teeth” 15) is integrally formed on a flange portion (“side member” 12) so that the flange portion (12) is arranged to receive input of a driving force to a differential case (“intermediate member” 13) from the gear portion (15).
Boden also teaches “As one of the side members of the differential mechanism has the ring gear integral therewith, said side member, ring gear and bearing cup are all made in a single piece. This is feasible because this piece is of a relatively simple design that can be made by die-forging of a material well suited for hardening. It Is mainly for this reason that the differential casing is made of three parts instead of having the middle part made integral with the ring gear member” (col. 2, line 10).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to substitute the differential case flange configuration taught by Shimada with the integral ring gear and flange configuration taught by Boden, such that “wherein a gear portion is integrally formed on the flange portion so that the flange portion is arranged to receive input of the driving force to the differential case from the gear portion”, as one of ordinary skill in the art would have recognized that the result of the substitution would have been predictable, and have the obvious advantage of simplifying the design and assembly of the differential case taught by Shimada. See MPEP 2144.04(V)(B) - Making Integral and 2144.06(II) - Substituting Equivalents Known for the Same Purpose.

Regarding Claim 3, Shimada and Boden teach the differential apparatus according to claim 2, 
Shimada teaches wherein the multi-plate clutch (Fig. 1, left 17) is provided on an inner diameter side of the gear portion (taught in combination with Boden); and 
wherein at least a part of the multi-plate clutch (left 17) in the axial direction and at least a part of the gear portion (taught in combination with Boden) overlap with each other in a radial direction (see Fig. 1 of Shimada and Fig. 1 of Boden).

Regarding Claim 9, Shimada and Boden teach the differential apparatus according to claim 2, 
Shimada teaches wherein a second flange portion (now taught in combination with Boden; see Examiner Fig. 1) is formed on an outer peripheral portion of the case main body (Fig. 1, 35) on the side (left side) of the opening (between 33 and 35) with the flange portion of the cover body (33) serving as a first flange portion (now taught in combination with Boden; see Examiner Fig. 1); 
Boden teaches wherein the second flange portion abuts against the first flange portion in the axial direction (see Examiner Fig. 1), and 
the second flange portion is integrally fixed to the first flange portion (see Examiner Fig. 1); and 
wherein at least a part of the second flange portion in the axial direction overlaps with the gear portion (Fig. 1, 15) and the multi-plate clutch (taught by Shimada) in a radial direction (see Fig. 1 of Shimada and Examiner Fig. 1).

    PNG
    media_image1.png
    173
    305
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 1 of Boden
  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimada (JP 2013-072473), in view of Okazaki (US 9,752,668).

Regarding Claim 8, Shimada teaches the differential apparatus according to claim 1, 
wherein the differential case (Fig. 1, 3) is formed with an engagement recess (“engaging portions” 55) and a release groove (“holes” 59); 
wherein a plurality of outer peripheral protrusions (outermost portions of 15) are formed on the outer clutch plates (15); 
wherein the plurality of outer peripheral protrusions (15) are engaged with the engagement recess (55); 
wherein the differential case (3) is supported with respect to a stationary system (not shown) through a bearing (not shown; [0020] - “The differential case 3 is composed of a case member 33 and a cover member 35, and bosses 37 and 39 extending from both side walls 19 and 21 on both sides in the axial direction respectively via a pair of bearings (not shown).) Is rotatably supported. In this case, changing the bearing span, which is an axial interval, in this pair of bearings is not easily changed because the design change of the carrier which is a stationary system member cannot be easily changed”); 
wherein the release groove (59) faces the bearing (towards bearing “boss” 37) in the axial direction (see Fig. 1), and 
the bearing is 15Application No.: Not yet assignedDocket No.: 66980-0007detachable from the differential case (3) through the release groove (59; see Fig. 1); and 
wherein the engagement recess (55) is connected to the release groove (59).
Shimada does not teach “wherein a plurality of outer peripheral protrusions are formed on the outer clutch plates and arranged in a circumferential direction of the outer clutch plates”. In other words, Shimada does not explicitly show the outer peripheral protrusions circumferentially arranged on the outer clutch plates (Fig. 1, 15).
Okazaki teaches a plurality of outer peripheral protrusions (Fig. 1, outermost portion of “outer pawl discs” 32) are formed on outer clutch plates (32) and arranged in a circumferential direction (see Fig. 1) of the outer clutch plates (32).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to circumferentially arrange the outer peripheral protrusions taught by Shimada as taught by Okazaki, such that “wherein a plurality of outer peripheral protrusions are formed on the outer clutch plates and arranged in a circumferential direction of the outer clutch plates”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of rotationally securing the outer clutch plates taught by Shimada. 
	
Conclusion
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The prior art of Vogel (US 2010/0062892), Godlew (US 5,911,643) and Ashikawa (JPH 11-82678) listed in the attached "Notice of References Cited" disclose similar differentials comprising split differential casings related to various aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As currently recited, the recitation does not distinguish from dual multi-plate clutches known in the prior art. Applicant could state that the entire differential case encloses a single multi-plate clutch to overcome such references. Support for such an amendment can be found in the originally filed Fig. 1.